DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	Receipt of the amendment filed on 05 July 2022 is acknowledged. 
1c.	The replacement drawings filed on 05 July 2022 are acceptable. 
Status of Claims: 
1c.	Claims 1-9, 12-31 are pending and are subject to restriction.
Information Disclosure Statement: 

2.	The information disclosure statements, (IDS) filed on 04/08/2022 and 07/05/2022 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  They have been placed in the application file and the information referred to therein has been considered as to the merits and is hereby attached to the instant communication.
Response to Applicants’ amendment and arguments:
3. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  

3a.	All of the objections and rejections of cancelled claims are moot. 
3b.	The replacement drawings of 05 July 2022 are acceptable. The drawings now comply with 37 C.F.R. § 1.84(U)(1), which states that partial views of a drawing which are intended to form one complete view, whether contained on one or several sheets, must be identified by the same number followed by a capital letter.  All of the figures are labelled appropriately, for example ''Figures 10A, 10B, 10C, etc.'' rather than “(cont.)”. 
3c.	The amendment has overcome the objections to claims 1, 2, 5, 6, 10-20, 21, 22, and 24-26.

3d.	The amendment has overcome the rejections of claims 5, 14-17, 20 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
3e.	The rejection of claims 1-9, 12-31 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of Applicant’s persuasive arguments.  The amended claims also recite administration of anti-DEspR antibodies. The antibodies recited in instant claims 12-13 and on table 1 of the instant specification are already known in the prior art. For example, U.S. Patent 10,202,457 teaches anti-DEspR antibodies, (5G12E8, 10A3, 7C5B2 and 6G8G7), see columns 53-60). The ‘457 teaches that these antibodies all bind to DEspR and inhibit growth of CSC cells, (see figures 14-17, 41-42 and 51).  Moreover, the specific antibody used in the instant specification, (anti-DEspR-IgG4 S228P antibody, (hu6g8) is also taught in the post filing date art. For example, Herrera et al, (2022) (Sci Reports 12: 5583) teach that humanized anti-DEspR-IgG4S228P antibody, hu6g8, is used in ex vivo assays and report the significant association of increased peripheral DEspR+CD11b+ neutrophil-counts with severity and mortality in ARDS and coronavirus infection -ARDS, and that DEspR+CD11b+ neutrophils exhibit delayed apoptosis, which is blocked by humanized anti-DEspR-IgG4S228P antibody, hu6g8, in ex vivo assays, (see abstract).
  


New Claim Objection Necessitated by Amendment:
4.	Claim 13 is objected to because of the following informalities:  
4a.	Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Maintenance of Previous Rejection:

Claim Rejections - 35 USC § 112(a) – Scope of Enablement:

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4a.	Claims 18-27, 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating coronavirus infection; or treating organ-dysfunction, multi-organ dysfunction, (MODS) or multi-organ failure, (MOF) associated with a coronavirus infection, comprising administering a therapeutically effective amount of a Dual Endothelin/VEGF signal peptide Receptor (DEspR) antibody that binds DEspR, does not provide enablement for preventing a sign or symptom associated with coronavirus infection; or preventing or treating an organ-dysfunction or multi-organ dysfunction, (MODS) or multi-organ failure (MOF) associated with a coronavirus infection in a subject, the method comprising administering a therapeutically effective amount of a DEspR inhibitor to the subject. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The basis for this rejection is set forth at pages 9-12 of the previous Office Action of 13 April 2022.
The instant claims encompass a method of preventing organ-dysfunction, MODS or MOF, associated with a coronavirus infection in a subject, the method comprising administering a therapeutically effective amount of an anti-DEspR antibody to the subject. Claim 26 recites that the administered therapeutic agent or therapy prevents a sign or symptom associated with coronavirus infection.
The specification teaches that there is a marked increase in DEspR+CD11b+ neutrophil-counts with increased mortality in ARDS and COVID19-ARDS (see figure 53F and 53G, respectively). The specification further teaches that the humanized anti-DEspR antibodies inhibit DEspR+CD11b+ neutrophils and induce neutrophil apoptosis in an ex vivo method of treating whole blood from ARDS or coronavirus infection ARDS patients with said antibody, (see paragraphs 428, 441 and figures 55A-55B). The specification teaches that anti-DEspR mAb blocks neutrophil-mediated brain injury in LPS-induced hemorrhagic encephalopathy, in a model used in cardiovascular and hypertensive research, (example 9, paragraph 397-398 and figures 41-43). The specification also teaches that the anti-DEspR antibodies, (BCTX-01 and 10a3) resolve stroke deficits and prolong survival in the sICH rat model, (paragraphs 400-404, figures 46A-B). As such, the specification establishes that inhibition of DEspR+CD11b+ neutrophils with an anti-DEspR antibody are beneficial to treating coronavirus infection or treating a MODS or MOF associated with a coronavirus infection.
However, the speciation does not enable a method of preventing organ-dysfunction or multi-organ dysfunction, (MODS) or multi-organ failure, (MOF) associated with a coronavirus infection in said subject comprising administering anti-DEspR antibodies. The specification does not disclose sufficient guidance or objective evidence that such anti-DEspR antibodies would predictably prevent signs/symptoms associated with coronavirus or prevent organ-dysfunction or MODS or MOF associated with a coronavirus infection. The prevention of signs/symptoms associated with coronavirus or the prevention organ-dysfunction or MODS or MOF associated with a coronavirus infection with an antibody, is highly unpredictable. The majority of studies suggest that the essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance in a clinical setting and link those results with subsequent confirmation of prevention of multi-organ failure. It is known that COVID-19 severity and clinical outcome are significantly associated with multi-organ failure. For example, Mustafa et al, (Hindawi Mediators of Inflammation Vol 2020, Article ID 8198963, https://doi.org/10.1155/2020/8198963), teach that cytokine storm is considered to be one of the major causes of multiple-organ failure in COVID-19 infections, which is very complicated process. Therefore, it is not predictable that anti-DEspR antibodies would prevent signs/symptoms associated with coronavirus or prevent multi-organ failure associated with COVID-19, given the complexity of the process leading to said organ-dysfunction or multi-organ dysfunction, (MODS) or multi-organ failure, (MOF). 
Undue experimentation would be required of the skilled artisan to determine the quantity of anti-DEspR antibodies to be administered, the best route of administration, and the duration of treatment, to prevent signs/symptoms associated with coronavirus or prevent organ-dysfunction or multi-organ dysfunction, (MODS) or multi-organ failure, (MOF). Thus, the specification fails to provide guidance or working example of how to predict which patients will develop organ-dysfunction or multi-organ dysfunction, (MODS) or multi-organ failure, (MOF). Without such, it is not possible to determine either who to treat neither for such prevention, nor, as not all patients will develop a given symptom, how to determine whether said symptom has been prevented. Therefore, one cannot treat for such conditions until after they develop, and enablement, while present for treatment, is lacking for prevention.
 The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. In the instant case, it is unpredictable that the administration of an anti-DEspR antibody would prevent organ-dysfunction or multi-organ dysfunction, (MODS) or multi-organ failure, (MOF) associated with coronavirus infection, because the specification only teaches that inhibition of DEspR+CD11b+ neutrophils with an anti-DEspR antibody are beneficial to treating coronavirus infection or treating a MODS or MOF associated with a coronavirus infection. A large quantity of experimentation would be necessary to determine whether the anti-DEspR antibodies of the instant invention would prevent signs/symptoms associated with coronavirus or prevent organ-dysfunction or multi-organ dysfunction, (MODS) or multi-organ failure, (MOF) associated with coronavirus infection. Due to the lack of direction/guidance presented in the specification regarding same; lack of working examples; the teachings of the prior art; the complex nature of the invention; undue experimentation would be required of the skilled artisan to use the claimed invention. 
Accordingly, the instant specification is only enabling for a method of treating coronavirus infection or treating organ-dysfunction. multi-organ dysfunction, (MODS) or multi-organ failure, (MOF) associated with a coronavirus infection, comprising administering a therapeutically effective amount of a Dual Endothelin/VEGF signal peptide Receptor (DEspR) antibody.

Response to Applicant’s Arguments, Regarding Scope of Enablement:
4b.	Applicant submits that an art-accepted correlation is established on the basis of the instant specification and what was known in the art at the time the invention was made. Applicant argues that specifically, coronavirus infections are known to result in acute respiratory distress syndrome (ARDS), and that ARDS is driven by the activity of DEspR+CD11b+ neutrophils. Applicant submits that this is true in coronavirus ARDS patients as well. (See Fig. 11A-11B, 12A-12B). Applicant submits that the number of such neutrophils correlates with survival and ICU stay length in coronavirus patients, (See Figs. 17A-17B, 18, and 54A-54I). Applicant argues that the instant specification demonstrates inhibition of DEspR+CD11b+ neutrophils in patients with ARDS, (See Fig. 55A-55D) and the Office does not explain why the model, or the specification’s statements, are to be doubted. The Office merely insists that without specifying the dose, route, and duration of administration, undue experimentation is necessary. However, the MPEP specifically states that such parameters do not constitute grounds for undue experimentation rejections when “one skilled in the art, based on knowledge of compounds having similar physiological or biological activity, would be able to discern an appropriate dosage or method of use without undue experimentation.” A very large number of antibody therapeutics are FDA approved and in clinical use. Just for coronavirus infections, at least 4 monoclonal antibodies are already approved for use. Therefore, one of skill in the art can readily discern an appropriate dosage or method of use and that the art provides copious guidance on this point and enablement is satisfied. Applicant submits that claims 26 and 27 are rejected as allegedly lacking enablement because the claims encompass “administration of infinite “therapeutic agents”. As detailed above, the claims do not actually recite merely a “therapeutic agent’, but further require that “the therapeutic agent or the therapy prevents or alleviates a sign or a symptom associated with the coronavirus infection.” The instant specification provides examples of such signs or symptoms at paragraph [00265], stating that they include “pneumonia, fever, dry cough, headache, and dyspnea.” As demonstrated above, such agents are well known in the art. No experimentation is required, as the agents are known. Accordingly, enablement is satisfied.  
 	
These arguments have been considered, and are found persuasive in part. It is acknowledged that the specification is enabling for a method of treating coronavirus infection or treating organ-dysfunction, multi-organ dysfunction, (MODS) or multi-organ failure, (MOF) associated with a coronavirus infection, comprising administering a therapeutically effective amount of a Dual Endothelin/VEGF signal peptide Receptor (DEspR) antibody, (see above). However, the specification fails to disclose that inhibiting DEspR+CD11b+ neutrophils results in preventing signs/symptoms associated with coronavirus or preventing organ-dysfunction or multi-organ dysfunction or multi-organ failure associated with a coronavirus infection. 
With respect to Applicant’s argument that there are a very large number of antibody therapeutics that are FDA approved and in clinical use and that there are at least 4 monoclonal antibodies already approved for treating coronavirus infections, the issue is not the use of monoclonal antibodies to treat coronavirus infections, but prevention. It is known in the art that therapeutic monoclonal antibodies have been approved for treating various human diseases, including many cancers, autoimmune, metabolic and infectious diseases. However, each approved monoclonal antibody is proven to be effective against the disease that it is used for. In the instant case, the specification does not disclose that the recited antibodies are effective in prevention.   
Therefore, the instant specification is only enabling for a method of treating coronavirus infection or treating organ-dysfunction, multi-organ dysfunction, (MODS) or multi-organ failure, (MOF) associated with a coronavirus infection, comprising administering a therapeutically effective amount of a Dual Endothelin/VEGF signal peptide Receptor (DEspR) antibody.

Conclusion:
5.	Claims are 1-9, 12, 14-17, 28, 29 are allowable.  Claim 13 is objected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        15 August 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647